Fisher, J.,
delivered the opinion of the court,
This is an appeal from a decree of the Circuit Court of Leake county, overruling demurrers to the complainant’s original and amended bills.
The object of the bills was, to have cancelled a contract between the parties, relative to the purchase of a slave by the complainant, at a public sale made by the appellant, James Gr. Hutchins, as *432administrator of the estate of John Hutchins, deceased, on the ground that the slave was, at the time of the sale, badly diseased; and this fact being known by the administrator, was by him concealed from the complainant and other bidders at the said sale.
The maxim of caveat emptor applies in its fullest extent to all sales made by executors and administrators, and mere silence .cannot be construed into a fraud. The administrator is not bound to state any thing in regard to the quality of the property sold; and this being the case, he cannot commit a fraud by his silence. If he venture to make statements by which others are misled, he may thereby bind himself personally, and may be subjected to personal liability, at the suit of the injured party. But he has no authority to bind the estate either by an express or implied warranty of the soundness of the property sold.
It is next said, that the order of the Probate Court is silent as to the object for which the sale was made, and that the order is therefore void. It appears from the bill itself, that the order of sale was made on the same day the appellant qualified as administrator of the intestate’s estate. In the absence of proof to the contrary on the records of the Probate Court, we must presume that the court acted correctly; and having full authority to order the sale of the personal estate for the payment of debts, that the sale was ordered for this purpose. It is again said that no notice was given to the distributees before making the order of sale. By the rules of the common law, an administrator was not restricted as to the mode of selling the estate in his hands, and the statute must therefore be construed with reference to the common law on this subject. The administrator is not allowed to take the estate at its appraised value, or to sell at ¡orivate sale, but must, when it is necessary to sell the estate, obtain an order of the Probate Court. Nothing is said as to notice to the distributees. Hutch. Code, 669, § 109. Notice is only required when slaves are sold for division; lb. 661, § 82; and the proceeding in such case being an act of distribution, is usually commenced in the name of some one, or all of the distributees, against the administrator.
In regard to the statement in the bill, that the object of the sale was to swell the amount for distribution, and the commissions of *433the administrator, these points require no notice. They are both questions for adjudication by the Probate Court; and the last objection wholly destitute of point or merit, as the administrator is allowed commissions on the inventory, and not on the sale.
Decree reversed, and bill dismissed.